 Case: 4:08-cv-01518-CEJ Doc. #: 99 Filed: 11/12/08 Page: 1 of 9 PageID #: 593



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

JANE DOE I, et al.,                         )
                                            )
       Plaintiffs,                          )
                                            )
v.                                          )      No.: 4:08-CV-1518 CEJ
                                            )
JEREMIAH W. NIXON, et al.,                  )
                                            )
       Defendants.                          )

            MEMORANDUM IN SUPOPRT OF THE MOTION OF DEFEDANTS
             NIXON AND BLUNT TO DISMISS PLAINTIFFS’ COMPLAINT

       Defendants, Jeremiah W. Nixon, Attorney General of Missouri, and Matt Blunt,

Governor of Missouri [“State Officials”], have moved this Court for an Order, pursuant

to Fed.R.Civ.P. 12(b)(1) and 12(b)(6), dismissing plaintiffs’ Complaint against

defendants. In support of their motion, State Officials state as follows:

       I.      INTRODUCTION

       On June 30, 2008, the Governor of Missouri signed into law Mo.Rev.Stat. §

589.426 [“Statute”], which contained amendments to Missouri’s “Megan’s Law,”

Mo.Rev.Stat. § 589.400 et seq., requiring persons presently required to register in

Missouri as a sexual offender to:

       (1)     Avoid all Halloween-related contact with children;

       (2)     Remain inside his or her residence between the hours of 5 p.m. and
               10:30 p.m. unless required to be elsewhere for just cause, including
               but not limited to, employment or medical emergencies;

       (3)     Post a sign at his or her residence stating, “No candy or treats at this
               residence”; and


                                    1
        Case 2:18-cv-04173-FJG Document 44-1 Filed 01/18/19 Page 1 of 9
 Case: 4:08-cv-01518-CEJ Doc. #: 99 Filed: 11/12/08 Page: 2 of 9 PageID #: 594




       (4)    Leave all outside residential lighting off during the evening hours
              after 5 p.m.

Mo.Rev.Stat. § 589.426 (2008 Supp.).

       On October 3, 2008, plaintiffs, allegedly four individuals required to register in

Missouri as sex offenders, filed this action under 42 U.S.C. § 1983 seeking a judgment

declaring the Statute unconstitutional and enjoining its enforcement. On November 2,

2008, plaintiffs filed their First Amended Complaint [Doc. No. 77; “Complaint”], which

adds additional parties and constitutional claims, as well as a prayer for nominal

damages.

       Plaintiffs allege that the Statute provides them inadequate notice of what

constitutes a violation and restricts their right to travel, in violation of the Fourteenth

Amendment to the United States Constitution; constitutes both an ex post facto law, in

violation of Art. I, § 10, of the United States Constitution, and a retrospective law, in

violation of Art. I, § 13, of the Missouri Constitution; interferes with family association,

in violation of the First Amendment to the United States Constitution; and requires

plaintiffs to speak to avoid arrest, in violation of the Fifth Amendment to the United

States Constitution.

       Because this Court lacks jurisdiction over plaintiffs’ claims against State Officials

and should decline to hear plaintiffs’ claims against any defendant, plaintiffs’ Complaint

should be dismissed.




                                    2
        Case 2:18-cv-04173-FJG Document 44-1 Filed 01/18/19 Page 2 of 9
 Case: 4:08-cv-01518-CEJ Doc. #: 99 Filed: 11/12/08 Page: 3 of 9 PageID #: 595



       II.       ARGUMENT

                 A.   This Court should decline to hear plaintiffs’ claims.

       Under the Pullman abstention doctrine, federal courts may decline to exercise

jurisdiction where state law is unclear and a state court’s clarification of state law could

render a federal court’s federal constitutional decision unnecessary. See Railroad

Comm’n of Tex. v. Pullman Co., 312 U.S. 496, 61 S.Ct. 643, (1941).

       The paradigm case for abstention arises when the challenged state statute is
       susceptible of “a construction by the state courts that would avoid or
       modify the [federal] constitutional question.” ... More fully, we have
       explained: “Where resolution of the federal constitutional question is
       dependent upon, or may be materially altered by, the determination of an
       uncertain issue of state law, abstention may be proper in order to avoid
       unnecessary friction in federal-state relations, interference with important
       state functions, tentative decisions on questions of state law, and premature
       constitutional adjudication....

Beavers v. Arkansas State Bd. of Dental Examiners, 151 F.3d 838, 841 (8th Cir. 1998)

(quoting Lake Carriers’ Assoc. v. MacMullan, 406 U.S. 498, 510-11, 92 S.Ct. 1749

(1972)) (district court did not abuse its discretion in abstaining in case involving

challenge to constitutionality of state regulations which were subject to interpretation by

state courts).

       To the extent that the Statute is unclear, as plaintiffs have alleged, Missouri Courts

should be afforded the first opportunity to clarify any ambiguity regarding the scope or

meaning of the statute and thereby render plaintiffs’ constitutional challenges moot. To

this end, on October 31, 2008, Plaintiff John Doe I filed a lawsuit styled John Doe v.

State of Missouri, Case No. 08AC-CC00874, in the Circuit Court of Cole County,

Missouri. In the pending state court suit, plaintiff seeks a judgment declaring the Statute


                                    3
        Case 2:18-cv-04173-FJG Document 44-1 Filed 01/18/19 Page 3 of 9
 Case: 4:08-cv-01518-CEJ Doc. #: 99 Filed: 11/12/08 Page: 4 of 9 PageID #: 596



unconstitutional as violative of Article I, section 13 of the Missouri Constitution and

enjoining its enforcement.

       Should the state court determine, as plaintiff asserts in his state court petition, that

the Statute may not be enforced against persons whose obligation to register as sex

offenders arises from convictions entered prior to August 28, 2008, none of the plaintiffs

in the case at bar, all of whom allege that they were convicted prior to the effective date

of the Statute1, could possibly face prosecution under the Statute. Similarly, construction

of allegedly vague statutory terms by a Missouri court could render plaintiffs’ vagueness

challenge moot. Because Missouri courts should be afforded the first opportunity to

construe the Statute in a manner which would render federal court determination of its

constitutionality unnecessary, abstention is appropriate.

       B.       All of plaintiffs’ claims against State Officials are barred by the
                Eleventh Amendment to the United States Constitution, are not
                cognizable under 42 U.S.C. §1983, and should be dismissed.

                        1.     The Eleventh Amendment bars this Court’s exercise of
                               jurisdiction over any of plaintiffs’ claims against State
                               Officials.

       The Eleventh Amendment precludes federal court jurisdiction over suits brought

by private parties against unconsenting states and prohibits the assessment of damages

from the State treasury by federal courts. Seminole Tribe of Florida v. Florida, 517 U.S.

44, 72-73, 116 S.Ct. 1114, 1131-32 (1996); Pennhurst State School & Hosp. v.

Halderman, 465 U.S. 89, 98-100, 104 S.Ct. 900, 907-08 (1984); Edelman v. Jordan, 415


       1
           See Complaint, pp. 4-5, ¶¶ 9-14.



                                       4
           Case 2:18-cv-04173-FJG Document 44-1 Filed 01/18/19 Page 4 of 9
 Case: 4:08-cv-01518-CEJ Doc. #: 99 Filed: 11/12/08 Page: 5 of 9 PageID #: 597



U.S. 651, 664-65, 94 S.Ct. 1347, 1356-57 (1974). Plaintiffs named State Officials as

defendants in their official capacities as the Attorney General and Governor of the State

of Missouri. Complaint, p. 1. For purposes of the Eleventh Amendment, a suit against a

state official in his official capacity is considered a suit against the State. Hafer v. Melo,

502 U.S. 21, 25, 112 S.Ct. 358, 361 (1991); Pennhurst, 465 U.S. at 101-02. Thus, this

Court lacks jurisdiction over plaintiffs’ claims against State Officials and plaintiffs’

claims should be dismissed. Id.

       Moreover, plaintiffs’ damage claims against State Officials in their official

capacities are not cognizable under 42 U.S.C. §1983 and should be dismissed. When

sued in their official capacities, state officials are representatives of their offices, rather

than “persons” who may be held liable for damages under section 1983. Will v. Michigan

Dept. of State Police, 491 U.S. 58, 71, 109 S.Ct. 2304, 2312 (1989); Murphy v. State of

Ark., 127 F.3d 750, 754 (8th Cir. 1997). Plaintiffs’ claims seeking damages against State

Officials should therefore be dismissed.

                      2.      The Ex parte Young exception to Eleventh Amendment
                              immunity is not applicable to plaintiffs’ claims seeking
                              equitable relief against State Officials.

       As a general rule, the Eleventh Amendment bars federal court jurisdiction over an

official capacity suit against a state official “regardless of whether it seeks damages or

injunctive relief.” Pennhurst, 465 U.S. at 102. However, an exception to the general rule

exists for a small category of cases seeking relief in the form of an injunction against

enforcement of an allegedly unconstitutional statute by a state official who stands poised

to enforce the statute against the plaintiff. Ex parte Young, 209 U.S. 123, 157, 28 S.Ct.


                                    5
        Case 2:18-cv-04173-FJG Document 44-1 Filed 01/18/19 Page 5 of 9
 Case: 4:08-cv-01518-CEJ Doc. #: 99 Filed: 11/12/08 Page: 6 of 9 PageID #: 598



441, 453 (1908); Pennhurst, 465 U.S. At 102-03; Reproductive Health Services of

Planned Parenthood of St. Louis Region, 428 F.3d 1139, 1145 (8th Cir. 2005). The

exception applies only to state officials “who threaten and are about to commence

proceedings, either of a civil or criminal nature, to enforce against parties affected an

unconstitutional act, violating the Federal Constitution….” Ex parte Young, 209 U.S. at

156.

       Plaintiffs do not and cannot allege that State Officials have threatened them with

prosecution under the Statute. Instead, according to the Complaint, Defendant Nixon is

named as a defendant because, as Attorney General, he is charged with instituting state

court proceedings to enforce Missouri statutes and is authorized to aid local prosecutors2

when so directed by the Governor or by a court. Complaint, pp. 5-6, ¶ 15. Plaintiffs

allege that Defendant Blunt is a proper party because the Governor holds supreme

executive power and is required to take care that laws are distributed and faithfully

executed. Complaint, p.6, ¶ 16. These allegations are insufficient to invoke this Court’s

jurisdiction over State Officials.

       The Missouri Attorney General is authorized to advance the State’s interests in

Missouri courts, Mo.Rev.Stat. § 27.060, and may seek to intervene in federal litigation

(to which no state official or employee is a party3) challenging the constitutionality of a

Missouri statute. 28 U.S.C. § 2403(b); Fed.R.Civ.P. 24. However, Missouri law

       2
         See Mo.Rev.Stat. §§ 27.030. Plaintiffs have not alleged that the Governor or any state
court has directed the Attorney General to assist in any local prosecution under the Statute. Nor
have plaintiffs alleged that any plaintiff has been charged with a violation of the Statute.
       3
         In their amended complaint, plaintiffs named as a defendant Colonel James F. Keathley,
Superintendent of the Missouri State Highway Patrol.


                                       6
           Case 2:18-cv-04173-FJG Document 44-1 Filed 01/18/19 Page 6 of 9
 Case: 4:08-cv-01518-CEJ Doc. #: 99 Filed: 11/12/08 Page: 7 of 9 PageID #: 599



delegates primary responsibility for enforcing the Statute to the prosecuting attorneys of

the various Missouri counties4, rather than the Attorney General. Similarly, the Governor

of Missouri, although required by the Missouri Constitution to assure that Missouri laws

are faithfully executed5, has no authority to prosecute any violation of the Statute.

       Plaintiffs cannot allege that either the Attorney General or the Governor is an

individual “who threatens and [is] about to commence proceedings” to enforce the Statute

against them. Accordingly, this Court lacks jurisdiction to enjoin State Officials, and

plaintiffs’ claims against them should be dismissed. See Reproductive Health Services,

428 F.3d at 1145 (vacating district court order granting preliminary injunction against

Missouri Attorney General where neither the Governor nor any state court had directed

the Attorney General to take action to enforce the statute in question because “extending

the grant of preliminary injunctive relief to this defendant in his official capacity looks

very much like the impermissible grant of federal court relief against the State of

Missouri”); Okpalobi v. Foster, 244 F.3d 405, 416 (5th Cir. 2001) (Eleventh Amendment

barred action against state Governor and Attorney General where neither possessed “the

particular duty to enforce the statute in question and a demonstrated willingness to


       4
          See Mo.Rev.Stat. § 56.060.1 (“Each prosecuting attorney shall commence and
prosecute all civil and criminal actions in the prosecuting attorney’s county in which the county
or state is concerned….”); Mo.Rev.Stat. § 27.050 (“The attorney general shall appear on behalf
of the state in the court of appeals and in the supreme court and have the management of and
represent the state in all appeals to which the state is a party other than misdemeanors and those
cases in which the name of the state is used as nominal plaintiff in the trial court.”) (emphasis
supplied). Failure to comply with the requirements of the Statute is punishable as a class A
misdemeanor. Mo.Rev.Stat. § 589.426.2 (2008 Supp.).
        5
          See Mo.Const. art. IV, §2.



                                       7
           Case 2:18-cv-04173-FJG Document 44-1 Filed 01/18/19 Page 7 of 9
 Case: 4:08-cv-01518-CEJ Doc. #: 99 Filed: 11/12/08 Page: 8 of 9 PageID #: 600



exercise that duty”); Children’s Healthcare is a Legal Duty, Inc. v. Deters, 92 F.3d 1412,

1416 (6th Cir. 1996) (Eleventh Amendment precluded action against state Attorney

General because “[g]eneral authority to enforce the laws of the state is not sufficient to

make government officials the proper parties to litigation challenging the law”); Shell Oil

Co. v. Noel, 608 F.2d 208, 211 (1st Cir. 1979) (“The mere fact that a governor is under a

general duty to enforce state laws does not make him a proper defendant in every action

attacking the constitutionality of a state statute…. Nor is the mere fact that an attorney

general has a duty to prosecute all actions in which the state is interested enough to make

him a proper defendant in every such action.”).

       III.   Conclusion

       For the foregoing reasons, Defendants Jeremiah W. Nixon, Attorney General of

Missouri, and Matt Blunt, Governor of Missouri, respectfully request that this Court enter

an Order dismissing plaintiffs’ First Amended Complaint against defendants and order

any such further relief as the Court deems appropriate.




                                    8
        Case 2:18-cv-04173-FJG Document 44-1 Filed 01/18/19 Page 8 of 9
 Case: 4:08-cv-01518-CEJ Doc. #: 99 Filed: 11/12/08 Page: 9 of 9 PageID #: 601



                                                Respectfully submitted,

                                                JEREMIAH W. (JAY) NIXON
                                                Attorney General



                                                /s/ Christopher J. Quinn
                                                CHRISTOPHER J. QUINN # 63236
                                                Assistant Attorney General
                                                P.O. Box 861
                                                St. Louis, Missouri 63188
                                                (314)340-7861
                                                Fax: (314)340-7029
                                                Christopher.Quinn@ago.mo.gov



                            CERTIFICATE OF SERVICE

       I hereby certify that on November 12, 2008, the foregoing was filed electronically
with the Clerk of the Court to be served by operation of the Court’s electronic filing
system, with an additional copy sent via first class U.S. Mail to:

      Mark S. Fisher
      Pike County
      Prosecuting Attorney
      115 West Main Street
      Bowling Green, MO 63334


                                                       /s/ Christopher J. Quinn
                                                       Assistant Attorney General




                                    9
        Case 2:18-cv-04173-FJG Document 44-1 Filed 01/18/19 Page 9 of 9
